              Case 20-33193 Document 552 Filed in TXSB on 11/13/20 Page 1 of 21




                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION

                                                                    §
     In re:                                                         § Chapter 11
                                                                    §
     SABLE PERMIAN RESOURCES, LLC, et al.,                          § Case No. 20-33193 (MI)
                                                                    §
                      Debtors.1                                     § (Jointly Administered)


 SUMMARY OF FIRST INTERIM FEE APPLICATION OF EVERCORE GROUP L.L.C.,
  INVESTMENT BANKER TO THE DEBTORS AND DEBTORS IN POSSESSION, FOR
ALLOWANCE AND PAYMENT OF COMPENSATION FOR PROFESSIONAL SERVICES
   RENDERED AND REIMBURSEMENT OF ACTUAL AND NECESSARY EXPENSES
 INCURRED FROM JUNE 25, 2020 THROUGH AND INCLUDING SEPTEMBER 30, 2020



     THIS APPLICATION SEEKS ENTRY OF AN ORDER THAT MAY ADVERSELY AFFECT
     YOU. IF YOU OPPOSE THE APPLICATION, YOU SHOULD IMMEDIATELY CONTACT
     THE MOVING PARTY TO RESOLVE THE DISPUTE. IF YOU AND THE MOVING PARTY
     CANNOT AGREE, YOU MUST FILE A RESPONSE AND SEND A COPY TO THE MOVING
     PARTY. YOU MUST FILE AND SERVE YOUR RESPONSE WITHIN 21 DAYS OF THE
     DATE THIS WAS SERVED ON YOU. YOUR RESPONSE MUST STATE WHY THE
     APPLICATION SHOULD NOT BE GRANTED. IF YOU DO NOT FILE A TIMELY
     RESPONSE, THE RELIEF MAY BE GRANTED WITHOUT FURTHER NOTICE TO YOU.
     IF YOU OPPOSE THE APPLICATION AND HAVE NOT REACHED AN AGREEMENT,
     YOU MUST ATTEND THE HEARING. UNLESS THE PARTIES AGREE OTHERWISE,
     THE COURT MAY CONSIDER EVIDENCE AT THE HEARING AND MAY DECIDE THE
     APPLICATION AT THE HEARING.
     REPRESENTED PARTIES SHOULD ACT THROUGH THEIR ATTORNEYS.




 1
     The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
     Sable Permian Resources, LLC (5172); SPR Stock Holdings, LLC (2065); Sable Permian Resources Operating,
     LLC (3212); SPR Holdings, LLC (3611); SPRH Finance Corporation (1390); Sable Permian Resources Corporation
     (9049); Sable Permian Resources Finance, LLC (6841); SPR Finance Corporation (0359); and Sable Land
     Company, LLC (7101). The location of the Debtors’ main corporate headquarters and the Debtors’ service address
     is: 700 Milam Street, Suite 3100, Houston, TX 77002.
          Case 20-33193 Document 552 Filed in TXSB on 11/13/20 Page 2 of 21




                                          Fee Application Summary

    Name of Applicant:                                          Evercore Group L.L.C.
                                                                Investment Banker to the Debtors and
    Applicant’s Role in Case:
                                                                Debtors in Possession
                                                                08/07/20, effective as of the Petition Date,
    Date Order of Employment Signed:
                                                                06/25/20 (Docket No. 278)
                                                                   Beginning of
                                                                                          End of Period
                                                                      Period
    Time period covered by this Application:                         06/25/20                09/30/20
    Total amounts awarded in all prior Applications:                                                $02
    Total fees requested in this Application:                                                  $750,000.00
    Total professional fees requested in this Application:                                     $750,000.00
    Total actual professional hours covered by this Application:                                  1,414.5
    Average hourly rate for professionals:                                                          N/A
    Total paraprofessional fees requested in this Application:                                      N/A
    Total actual paraprofessional hours covered by this Application:                                N/A
    Average hourly rate for paraprofessionals:                                                      N/A
    Reimbursable expenses sought in this Application:                                           $30,109.52
    Total to be Paid to Priority Unsecured Creditors:                                              TBD
    Anticipated % Dividend to Priority Unsecured Creditors:                                        TBD
    Total to be Paid to General Unsecured Creditors:                                               TBD
    Anticipated % Dividend to General Unsecured Creditors:                                         TBD
    Date of Confirmation Hearing:                                                                  TBD
    Indicate whether plan has been confirmed:                                                        No




2
      Prior to the Petition Date, Evercore received $10,000.00 from the Debtors as an expense retainer, all of which
      was applied towards pre-petition expenses.



                                                          2
Case 20-33193 Document 552 Filed in TXSB on 11/13/20 Page 3 of 21




                       Summary of First Interim Fee Period

                              Hours by Professional

 Evercore professionals rendering services during the Interim Fee Period were:

                      Summary of Hours of Service by Evercore
      Professional                           Position           Total Hours
   Daniel Aronson                    Senior Managing Director           41.0
   Doug Rogers                       Senior Managing Director            3.0
   Ignacio Scuseria                     Managing Director               91.0
   Santiago Garavito                    Managing Director              142.0
   Pranav Goel                            Vice President               108.0
   Robert Paul                            Vice President               121.5
   Aaron Van Dolah                        Vice President               117.0
   Daniel Lakhdhir                           Associate                 124.5
   Monica Winch                              Associate                 144.5
   Chase Wilke                               Associate                 211.0
   Alex Li                                Senior Analyst               102.5
   Jordan Steinberg                           Analyst                  184.0
   Anjali Chikkula                            Analyst                   14.0
   Belle Ma                            Summer Associate                 10.5
     Total                                                           1,414.5




                                         3
 Case 20-33193 Document 552 Filed in TXSB on 11/13/20 Page 4 of 21




                                      Hours by Matter

Hours expended by these professionals by matter during the Interim Fee Period were:

                                       Hours by Matter                                Summary of
                                  Matter                       Total
          1. Case Administration/Court Hearings                    111.5
          2. Due Diligence/Business Plan                           285.0
          3. Capital Structure/Financing                               43.5
          4. Plan of Reorganization                                    73.5
          5. Asset Sales                                           632.0
          6. Stakeholder Communication                             247.0
          7. Travel                                                     0.0
          8. Evercore Retention/Fee Applications                       22.0
            Total                                                1,414.5




                                             4
        Case 20-33193 Document 552 Filed in TXSB on 11/13/20 Page 5 of 21




                                            Expense Summary3


                                    Summary of expenses by category:

                                        Expense Type                   Amount
                             Overtime Meals                               $845.62
                             Transportation                                  5.00
                             Research                                    8,118.62
                             Technology Services                        17,055.91
                             Legal Services                              3,746.50
                             Production                                    337.87
                             Total                                     $30,109.52




3
 Expenses included in this Application are those expenses for which invoices were received during the Interim Fee
Period, which may differ from the periods in which such expenses were actually incurred.



                                                       5
              Case 20-33193 Document 552 Filed in TXSB on 11/13/20 Page 6 of 21




                                UNITED STATES BANKRUPTCY COURT
                                  SOUTHERN DISTRICT OF TEXAS
                                        HOUSTON DIVISION

                                                                    §
     In re:                                                         § Chapter 11
                                                                    §
     SABLE PERMIAN RESOURCES, LLC, et al.,                          § Case No. 20-33193 (MI)
                                                                    §
                      Debtors.1                                     § (Jointly Administered)


 FIRST INTERIM FEE APPLICATION OF EVERCORE GROUP L.L.C., INVESTMENT
BANKER TO THE DEBTORS AND DEBTORS IN POSSESSION, FOR ALLOWANCE AND
 PAYMENT OF COMPENSATION FOR PROFESSIONAL SERVICES RENDERED AND
  REIMBURSEMENT OF ACTUAL AND NECESSARY EXPENSES INCURRED FROM
         JUNE 25, 2020 THROUGH AND INCLUDING SEPTEMBER 30, 2020

              Evercore Group L.L.C. (“Evercore”), investment banker to Sable Permian Resources, LLC

 and its debtor affiliates in the above-captioned chapter 11 cases (collectively, the “Debtors”),

 hereby submits its first interim fee application (the “Application”) for the interim allowance of (a)

 compensation of fees for reasonable and necessary professional services provided to the Debtors

 in the aggregate amount of $750,000.00 and (b) reimbursement of actual and necessary costs and

 expenses in the aggregate amount of $30,109.52 incurred by Evercore during the period from June

 25, 2020 through September 30, 2020 (the “Interim Fee Period”). In support of the Application,

 Evercore respectfully states as follows:

                                              Jurisdiction and Venue

              1.     The United States Bankruptcy Court for the Southern District of Texas (the

 “Court”) has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334. This matter is a



 1
     The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
     Sable Permian Resources, LLC (5172); SPR Stock Holdings, LLC (2065); Sable Permian Resources Operating,
     LLC (3212); SPR Holdings, LLC (3611); SPRH Finance Corporation (1390); Sable Permian Resources Corporation
     (9049); Sable Permian Resources Finance, LLC (6841); SPR Finance Corporation (0359); and Sable Land
     Company, LLC (7101). The location of the Debtors’ main corporate headquarters and the Debtors’ service address
     is: 700 Milam Street, Suite 3100, Houston, TX 77002.
       Case 20-33193 Document 552 Filed in TXSB on 11/13/20 Page 7 of 21




core proceeding within the meaning of 28 U.S.C. § 157(b). Venue in this Court is proper pursuant

to 28 U.S.C. §§ 1408 and 1409.

       2.      The bases for and standards governing the relief requested herein are sections

327(a), 328(a), 330 and 331 of title 11 of the United States Code (the “Bankruptcy Code”), Rule

2016 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) and Rule 2016-1 of

the Local Bankruptcy Rules for the Southern District of Texas (the “Bankruptcy Local Rules”),

the Order Establishing Procedures for Interim Compensation and Reimbursement of Expenses of

Professionals [Docket No. 233] (the “Interim Compensation Order”), the Order Authorizing the

Retention and Employment of Evercore Group L.L.C. as Investment Banker to the Debtors [Docket

No. 278] (the “Retention Order,” a copy of which is attached hereto as Exhibit A) and the United

States Trustee’s Guidelines for Reviewing Applications for Compensation and Reimbursement of

Expenses Filed under 11 U.S.C. § 330 (the “UST Guidelines” and, collectively with the

Bankruptcy Code, the Bankruptcy Rules, the Bankruptcy Local Rules, the Complex Case

Procedures and the Retention Order, the “Guidelines”).

                                          Background

       3.      On June 25, 2020 (the “Petition Date”), the Debtors commenced these chapter 11

cases by filing voluntary petitions for relief under chapter 11 of the Bankruptcy Code. A

description of the Debtors’ businesses, the reasons for commencing the chapter 11 cases, and the

relief sought from the Court to allow for a smooth transition into chapter 11 are set forth in the

Declaration of Anthony C. Duenner, Vice President, Corporate Development of the Debtors, in

Support of Chapter 11 Petitions and First Day Pleadings, filed on June 26, 2020 [Docket No. 23].




                                                2
         Case 20-33193 Document 552 Filed in TXSB on 11/13/20 Page 8 of 21




         4.       On July 13, 2020, the Debtors filed the Debtors Application for Entry of an Order

Authorizing the Employment and Retention of Evercore Group L.L.C. as Investment Banker

[Docket No. 152] (the “Retention Application”).

         5.       On July 27, 2020, the Court entered the Interim Compensation Order, establishing

procedures for interim compensation and reimbursement of expenses of professionals.

         6.       On August 7, 2020, the Court entered the Retention Order, pursuant to which the

Debtors are authorized to compensate Evercore for professional services rendered to the Debtors.

                                            Monthly Fee Statements

         7.       Evercore submitted a Monthly Fee Statement for fees and expenses incurred in the

months of June 25, 2020 through July 31, 2020, August 1, 2020 through August 31, 2020 and

September 1, 2020 through September 30, 2020. The fees and expenses requested are set forth

below:

                                   Total Compensation &             Total Amount Previously                                  Holdback
                    Period      Expenses Incurred For Period       Requested with Monthly Fee                                  Fees
  Date Noticed     Covered                Covered                          Statements           Total Amount Paid to Date    Requested

                                                                                   Expenses
                                   Fees          Expenses          Fees (@80%)     (@100%)         Fees         Expenses        Fees

                  June 25 -
  September 1,     July 31,
     2020           2020         $250,000.00        $6,990.46        $200,000.00    $6,990.46    $200,000.00     $6,990.46    $50,000.00



  September 28,   Aug. 1-31,
      2020          2020         $250,000.00        $9,985.29        $200,000.00    $9,985.29    $200,000.00     $9,985.29    $50,000.00



  November 9,     Sept. 1-30,
     2020           2020         $250,000.00       $13,133.77        $200,000.00   $13,133.77          $0.00         $0.00    $50,000.00

     Total                       $750,000.00       $30,109.52        $600,000.00   $30,109.52    $400,000.00    $16,975.75   $150,000.00




                                                               3
       Case 20-33193 Document 552 Filed in TXSB on 11/13/20 Page 9 of 21




                                 Compliance with the Guidelines

       8.      To the best of my knowledge, the Application complies with the applicable

provisions of the Guidelines. Pursuant to, and consistent with, the relevant requirements of the

Guidelines, as applicable, the following exhibits are attached hereto:

               A.      Exhibit A contains Evercore’s Retention Order;

               B.      Exhibit B contains time records for the Interim Fee Period detailing

                       the name of each professional for whose work compensation is sought and

                       the aggregate time expended by each professional;

               C.      Exhibit C contains a summary of Evercore’s fees and reimbursable

                       expenses, including invoices for legal fees, for the Interim Fee Period; and

               D.      Exhibit D contains the Monthly Fee Statements for the Interim Fee

                       Period.

       9.      To the extent that this Application is not in compliance with the Guidelines,

Evercore respectfully submits that such noncompliance is immaterial and requests a waiver of the

applicable requirements.

       10.     No understanding exists between Evercore and any other person for the sharing of

compensation sought by Evercore, other than as permitted by section 504 of the Bankruptcy Code.

                                 Summary of Professional Services

       11.     To provide a meaningful summary of services rendered on behalf of the Debtors

and their estates, Evercore has established, in accordance with the applicable provisions of the

Guidelines and its internal time keeping procedures, the following matter numbers in connection

with these chapter 11 cases:




                                                 4
          Case 20-33193 Document 552 Filed in TXSB on 11/13/20 Page 10 of 21




                  Matter Number           Description
                         1               Case Administration / Court Hearings
                         2               Due Diligence / Business Plan
                         3               Capital Structure / Financing
                         4               Plan of Reorganization
                         5               Asset Sales
                         6               Stakeholder Communication
                         7               Travel
                         8               Evercore Retention / Fee Applications


           12.      The following is a summary, by matter, of the most significant professional services

rendered by Evercore during the Interim Fee Period.2 This summary is organized in accordance

with Evercore’s internal system of matter numbers. The detailed descriptions below and the time

records attached as Exhibit B demonstrate that Evercore was heavily involved in performing

services for the Debtors on a daily basis to meet the Debtors’ needs in these chapter 11 cases.

            I.      Case Administration / Court Hearings (Matter #1)

                    Total time: 111.5 hours

           13.      This category includes time spent by Evercore professionals on telephone calls and

in meetings with the Debtors and their attorneys and other professionals regarding the status of the

case. This category includes time spent on the preparation and review of court documents filed by

the Debtors and other parties-in-interest, except as relating to the Retention Application and

documents related to the plan of reorganization and debtor-in-possession and exit financings, in

each case not recorded in other matter categories.




2
    Evercore has not provided summaries of matters for which no time was billed during the Interim Fee Period.

                                                          5
      Case 20-33193 Document 552 Filed in TXSB on 11/13/20 Page 11 of 21




       14.     This category also includes general administrative and organizational tasks

necessary to execute responsibilities in these chapter 11 cases, as well as time spent attending and

participating in court hearings regarding these chapter 11 cases.

       II.     Due Diligence / Business Plan (Matter #2)

               Total time: 285.0 hours

       15.     This category includes time spent by Evercore professionals analyzing reserves,

technical data and other information provided by the Debtors’ management team and discussions

regarding such provided information.

       16.     This category also includes time spent by Evercore professionals: (a) conducting

financial analysis on the Debtors’ business plan, including reviewing and analyzing key

operational and financial assumptions in the business plan, (b) discussions with the Debtors’

management team regarding the development of the business plan and the assumptions contained

therein, (c) reviewing and discussing ongoing business performance, and (d) conducting and

reviewing other relevant financial analyses.

       17.     The vast majority of the due diligence conducted by Evercore professionals

occurred prior to the commencement of these chapter 11 cases during the initial stages of its

engagement, which time is not included in the total hours above.

       18.     Certain hours related to this category may have also been recorded (without

duplication) in Capital Structure / Financing (Matter #3), Plan of Reorganization (Matter #4), and

Asset Sales (Matter #5) due to overlapping subject matter.

      III.     Capital Structure / Financing (Matter #3)

               Total time: 43.5 hours




                                                 6
       Case 20-33193 Document 552 Filed in TXSB on 11/13/20 Page 12 of 21




       19.     This category includes time spent by Evercore professionals: (a) reviewing,

commenting on, and assisting in the negotiation of terms and documentation related to proposed

financings, including those included in the plan of reorganization, (b) discussions with the Debtors’

management team, the Debtors’ attorneys, and other parties-in-interest regarding proposed

financings, (c) conducting analysis and negotiating terms related to the proposed financings,

including analyzing the covenants and rates associated therewith, and (d) analyzing and reviewing

securities in the Debtors’ existing capital structure.

       20.     Certain hours related to this category may have also been recorded (without

duplication) in Due Diligence / Business Plan (Matter #2), Plan of Reorganization (Matter #4),

and Asset Sales (Matter #5) due to overlapping subject matter.

       IV.     Plan of Reorganization (Matter #4)

               Total time: 73.5 hours

       21.     This category includes time spent by Evercore professionals: (a) reviewing,

commenting on, and assisting in the negotiation of terms and documentation of the plan of

reorganization and related documents, (b) performing and reviewing analysis of alternative

transactions, including those formally and informally proposed by the advisors to the Ad Hoc

Group of Senior Secured Noteholders (the “Ad Hoc Group”) and the Debtors’ equity sponsors (the

“Sponsors”), and the resulting levels of indebtedness, covenants, liquidity, equity splits, and

recoveries, and (c) constructing and utilizing financial models to determine the impact of the

proposed structures on the Debtors’ capital structure going forward, including liquidity and

leverage metrics, as well as other relevant statistics.




                                                   7
      Case 20-33193 Document 552 Filed in TXSB on 11/13/20 Page 13 of 21




       22.     Certain hours related to this category may have also been recorded (without

duplication) in Due Diligence / Business Plan (Matter #2), Capital Structure / Financing (Matter

#3), and Asset Sales (Matter #5) due to overlapping subject matter.

        V.     Asset Sales (Matter #5)

               Total time: 632.0 hours

       23.     This category includes time spent by Evercore professionals: (a) developing

marketing materials for the third party sale process, (b) preparing and maintaining the data room

used in the third party sale process, (c) discussing the Debtors’ business, transaction structure, and

other matters with interested parties, and facilitating discussions between such parties and the

Debtors’ management team, the Debtors’ attorneys, and other constituents, and (d) analyzing

proposals received from potential purchasers, all in accordance with the Order (A) Establishing

Bidding Procedures and (B) Approving Bid Protections Relating to the Sale of All or a Portion of

the Debtors’ Assets [Docket No. 306] (the “Bidding Procedures Order”).

       24.     Certain hours related to this category may have also been recorded (without

duplication) in Due Diligence / Business Plan (Matter #2), Capital Structure / Financing (Matter

#3), and Plan of Reorganization (Matter #4) due to overlapping subject matter.

       VI.     Stakeholder Communication (Matter #6)

               Total time: 247.0 hours

       25.     This category includes time spent by Evercore professionals participating in

meetings of the Board of Managers and Special Committee to discuss strategic and other issues

relating to these chapter 11 cases.




                                                  8
       Case 20-33193 Document 552 Filed in TXSB on 11/13/20 Page 14 of 21




       26.     This category also includes time spent by Evercore professionals negotiating and

discussing numerous issues with creditors, the UCC and their respective legal and financial

advisors. This category also includes time spent responding to creditor due diligence requests.

      VII.     Evercore Retention / Fee Applications (Matter #8)

               Total time: 22.0 hours

       27.     This category includes time spent by Evercore professionals drafting and reviewing

Evercore’s Retention Application. This category also includes time spent by Evercore

professionals preparing and reviewing monthly fee statements and interim fee applications.

                    Reasonable and Necessary Services Rendered by Evercore

       28.     Evercore submits that the foregoing professional services and advice it rendered to

the Debtors in connection with the chapter 11 cases during the Interim Fee Period were reasonable,

necessary, appropriate and beneficial to the Debtors, their creditors and their estates. All services

for which compensation is requested by Evercore were performed for, at the request of or on behalf

of the Debtors or their counsel. These services were performed at a high level and were often

subject to significant time constraints. These services were necessary to address a multitude of

critical issues both unique to these chapter 11 cases and typically faced by large corporate debtors

in similar cases.

       29.     The amount of fees and expenses sought in this Application and Evercore’s billing

processes are consistent with market practices for investment banking firms both in and out of a

bankruptcy context. Evercore’s policy for all engagements, in- or out-of-bankruptcy, is to dedicate

the appropriate number of professionals to the assignment to complete the work as efficiently as

possible.




                                                 9
       Case 20-33193 Document 552 Filed in TXSB on 11/13/20 Page 15 of 21




        30.      Typical of investment bankers of its kind, Evercore is not compensated by the hour,

but through a structure of fixed fees and related compensation, such as was approved by the

Retention Order. Accordingly, certain information appropriate to consideration of the fee requests

of hourly-rate compensated professionals, such as blended rates or maturation, does not exist for

Evercore. Similarly, Evercore does not have hourly rates for its professionals and Evercore’s

professionals generally do not maintain time records for the work performed for its clients.

Consistent with the terms of the Retention Order, however, Evercore has maintained a daily time

log detailing the activities and services performed by Evercore on behalf of the Debtors, in half-

hour increments, during the Interim Fee Period.

                       Actual and Necessary Expenses Incurred by Evercore

        31.      Pursuant to the Retention Order, Evercore is entitled to reimbursement of

reasonable and documented out-of-pocket expenses incurred in entering into and providing

services pursuant to the Engagement Letter during the Interim Fee Period.

        32.      As set forth in Exhibit C attached hereto, Evercore has incurred a total of

$30,109.52 in expenses on behalf of the Debtors during the Interim Fee Period. Evercore submits

that all such expenses were necessarily incurred, are reasonable in amount and represent only the

actual costs incurred.3

        33.      Evercore’s charges for expenses to the Debtors are determined in the same manner

as for clients in non-Bankruptcy Codes. Out-of-pocket expenses incurred by Evercore are charged

to a client if the expenses are incurred for the client or are otherwise necessary in connection with

services rendered for such particular client. Evercore does not factor general overhead expenses



3
 Expenses included in this Application are those expenses for which invoices were received during the Interim Fee
Period, which may differ from the periods in which such expenses were actually incurred.

                                                       10
       Case 20-33193 Document 552 Filed in TXSB on 11/13/20 Page 16 of 21




into disbursements charged to clients in connection with chapter 11 cases. Evercore has followed

its general internal policies with respect to out-of-pocket expenses billed to the Debtors as set forth

below, with any exceptions fully explained.

        34.     Evercore’s general policy permits its employees to bill lunch or dinner meals to a

client if the employee is required to provide services to the client during such mealtime due to

extreme time constraints. Evercore’s employees are permitted to order meals in the office if

Evercore’s employee is required to work after 8:00 p.m. on weekdays or more than five (5)

consecutive hours on weekends or holidays. Meal expenses incurred during meetings which

employees and other meeting participants are required to attend are billed at cost.

        35.     Messengers and couriers are used by Evercore to deliver hard copy documents

relating to a client matter, which require receipt on an expedited basis; otherwise, Evercore uses

the U.S. Post Office. Any charges for either messengers or couriers are billed to the client at cost.

        36.     All airfare and other transportation charges incurred by Evercore’s employees

directly in connection with services to the client are billed to the client at cost.

        37.     With respect to local travel, Evercore’s general policy enables employees to travel

by taxi or, in certain circumstances, by private car service, to and from meetings while rendering

services to a client on a client related matter, for which the client is charged. This policy is based

on Evercore’s determination that travel by taxi or private car service is the most efficient use of a

professional’s time. Evercore’s employees are not permitted to charge personal commuting

expenses to a client unless the employee is traveling after 9:00 p.m. or during the weekend and has

been required to work late or during the weekend as a result of the time exigencies of that client’s

matters.




                                                   11
      Case 20-33193 Document 552 Filed in TXSB on 11/13/20 Page 17 of 21




       38.     The research category consists of the cost of using databases (e.g., FactSet, Reorg

Research, Capital IQ, ThomsonOne, Factiva, etc.) to which Evercore subscribes to search for and

obtain information used in Evercore’s financial analyses. Evercore pays the vendor’s standard rate

for such database services. In certain instances, Evercore has determined that paying a flat annual

or monthly fee for such services is less costly than contracting for such services on a per use basis.

Such annual or monthly services are allocated to clients based on Evercore’s use of each service

on behalf of such clients. The research category also includes charges from outside services, which

supply, for a fee, financial documents from regulatory agencies, which cannot be obtained from

databases subscribed to by Evercore.

       39.     The technology services category primarily consists of the cost of maintaining a

data room used to facilitate diligence in the third party marketing process.

       40.     During the Interim Fee Period, Evercore received invoices for legal expenses

incurred in connection with preparing its retention and prior fee applications and addressing certain

related informal comments and formal objections from the Office of the United States Trustee.

These legal expenses were necessary and beneficial to the Debtors’ estates in enabling them to

comply with their discovery obligations.

       41.     Evercore has made every effort to minimize its expenses in these chapter 11 cases.

All of the fees and expenses for which allowance and payment are requested by Evercore in this

Application are reasonable and necessary. In seeking reimbursement of expenditure, Evercore is

requesting reimbursement “at cost” and does not make a profit on such expenditure.

       Evercore’s Requested Compensation and Reimbursement Should be Allowed

       42.     Section 331 of the Bankruptcy Code provides for interim compensation of

professionals and incorporates the substantive standards of section 330 of the Bankruptcy Code to


                                                 12
      Case 20-33193 Document 552 Filed in TXSB on 11/13/20 Page 18 of 21




govern the Court’s award of such compensation. Section 330 of the Bankruptcy Code provides

that, subject to section 328 of the Bankruptcy Code, a court may award a professional employed

under section 327 of the Bankruptcy Code “reasonable compensation for actual, necessary services

rendered . . . and reimbursement for actual, necessary expenses.”

          43.   The Retention Order approved Evercore’s compensation pursuant to section 328 of

the Bankruptcy Code, subject to the terms of the Retention Order. Accordingly, compensation and

expense reimbursement is sought subject to the standard of review set forth in section 328 of the

Bankruptcy Code, and not the standard of review set forth in section 330 of the Bankruptcy Code,

but subject to the terms of the Retention Order.

          44.   The services summarized by this Application and rendered by Evercore to the

Debtors during the Interim Fee Period were substantial, highly professional and instrumental to

the Debtors in pursuing their restructuring efforts and maximizing value of the Debtors’ estates.

Evercore respectfully submits that the compensation and reimbursement requested by this

Application is reasonable in light of the nature and value of such services.

                                      Reservation of Rights

          45.   Although every effort has been made to include all fees and expenses incurred in

the Interim Fee Period, some fees and expenses might not be included in this Application due to

delays caused by accounting and processing during the Interim Fee Period. Evercore reserves the

right to make further application to the Court for allowance of such fees and expenses not included

herein.

                                              Notice

          46.   Pursuant to the Interim Compensation Order, notice of this Fee Application will be

provided to the Notice Parties (as defined in the Interim Compensation Order).


                                                   13
      Case 20-33193 Document 552 Filed in TXSB on 11/13/20 Page 19 of 21




                                       No Prior Request

       47.     No prior application for the relief requested herein has been made to this or any

other court.

                         [Remainder of Page Intentionally Left Blank.]




                                              14
      Case 20-33193 Document 552 Filed in TXSB on 11/13/20 Page 20 of 21




       WHEREFORE, Evercore respectfully requests that the Court enter an order, substantially

in the form filed with this Application, (a) awarding Evercore final compensation for professional

services provided during the Interim Fee Period in the amount of $750,000.00 in fees and

$30,109.52 in expenses; (b) authorizing and directing the Debtors to remit payment to Evercore,

to the extent not already paid, for such fees and expenses; and (c) granting such other relief as is

appropriate under the circumstances.


                                              /s/
Dated: November 13, 2020                      Daniel Aronson
                                              Evercore Group L.L.C.
                                              55 East 52nd Street
                                              36th Floor
                                              New York, NY 10055
          Case 20-33193 Document 552 Filed in TXSB on 11/13/20 Page 21 of 21




                                            Certificate of Compliance

           I, the professional designated as the “Certifying Professional” with respect to this Fee

Application, hereby certify that (1) I have read the foregoing Fee Application,1 (2) to the best of

my knowledge, information and belief, formed after reasonable inquiry, the compensation and

reimbursement sought is in conformity with the Guidelines, except as modified and permitted by

Evercore’s Retention Order, and (3) the compensation and expense reimbursement requested are

billed at rates in accordance with practices no less favorable than those customarily employed by

Evercore Group L.L.C. and generally accepted by clients of Evercore Group L.L.C. for similar

services.



                                                        /s/
Dated: November 13, 2020                                Daniel Aronson
                                                        Evercore Group L.L.C.
                                                        55 East 52nd Street
                                                        36th Floor
                                                        New York, NY 10055




1
    Capitalized terms used but not defined herein have the meanings given to them in the Fee Application.
